DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-32, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation " the other end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 and 32 recites the limitation "the full length".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation " the body of the profile".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the exterior of the body".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitations "the base"  and the upper base.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-24, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (U.S. 20180340319).
In re Claims 20 and 41, Schluter teaches a profile element, the profile element (1) being an elongate body extending in a length direction between spaced-apart opposite ends of the body spaced apart by a length of the profile element, the body comprising a first outer surface (8) extending the length of the profile element from one end of the body to the other end of the body and extending transverse to the length direction between spaced-apart opposite edges of the first outer surface; a sealing element (14), the sealing element (14) is a gasket and the shading shown in Figure 5 is typical for rubber.  However should the applicant dispute this, the examiner takes official notice that gaskets formed from a flat, flexible, and foldable membrane impermeable to water are well known in the art.  The gasket are attached with an adhesive/a fastener.   The contact area between the sealing element (14) and the profile is a mounting area.  The portion of the sealing element that sticks out beyond the profile is the overlapping area.  The examiner notes that Schuler teaches that the sealing element (14) is disclosed as being attached to the outside of side wall (4) and ceiling wall (8).  The sealing element is also disclosed as being attached to a wall using adhesive.  
The limitation “for sealing between the profile element and the one or more surfaces of the sanitation installation” is functional language directed to the intended use of the product as is not afforded patentable weight.

    PNG
    media_image1.png
    342
    586
    media_image1.png
    Greyscale

In re Claim 22-23, Schluter teaches that the profile element body comprises a second outer surface (5) extending the length of the profile (1) element from one end(6) of the body to the other end(7) of the body and extending from one edge of the first outer surface (8) away from the first outer surface to an opposite edge of the second outer surface, and the overlapping/unattached area of the sealing element is capable of extending over the second outer surface (5) and beyond the opposite edge of the second outer surface.  The examiner notes that adhesive described above, attaches the sealing element (14) (with its mounting area) (14) to the profile (1) and therefore attaches it to all constituent parts of the profile including the second outer surface.  The claim does not specify that the sealing element is in abutting contact with the surface areas of the second outer surface.  (Figures 1-17)
In re Claim 24, Schluter teaches the body of the profile element defines a channel with an inlet (10)..The channel extends along the length of the profile element with the inlet (10) open at/near the ends (6,7) of the body, the channel partially 
In re Claim 42, Figure 5 of Schluter teaches that the overlapping area of sealing element (14) attaches to multiple surfaces including tile 21 or wall 17, either directly or indirectly.  
Allowable Subject Matter
Claims 21 and 25-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or adequately suggest a profile system with the combination of characteristics specified in the independent and dependent claims.  Of particular note are the requirements for a sealing element that does not extend the full length of the profile and a plurality of openings spaced away from the ends of the body and extending through the body to be in fluid contact with the channel.   There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633